DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 10/30/2020, this is a First Action Allowance on the Merits. Claims 1-5 are allowed in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
1.	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
a.	After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable. A hypothetical prior art rejection would require impermissible hindsight reasoning.
 Thus, it is found that the application is now in condition for allowance.
b.	Claims 1-5 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements / steps in the same combination as a whole specified at least in independent claims 1 and 5. 
The present application is directed to a non-obvious improvement over the following prior art references:
US 4,987,356 to Yamada - which is directed to profiling control system for a multiple-degree-of-freedom working machine having at least two degrees of freedom has at least one force control loop. The control loop has a detector for detecting the force applied to a working tool from a work surface, an error detector for determining the difference between the detected force and a command f.sub.ro of urging force of the working took, a processor for computing a velocity command u.sub.z of the working tool on the basis of the determined error, a drive system for moving the multiple-degree-of-freedom working machine on the basis of the velocity command. Further, the multiple-degree-of-freedom working machine is moved on the basis of a velocity command u.sub.x. The control system provides a moving velocity v.sub.zof in an urging direction of the working tool, which occurs as the result of a gradient tan .alpha. of the work surface with respect to a feed direction when the working tool is fed with the velocity command u.sub.x and while the working tool is urged against the work surface with the force command f.sub.ro. Also, a controlled variable, either f.sub.ro or u.sub.z of the force control loop is corrected by using the moving velocity v.sub.zof in the urging direction, thereby canceling the force f.sub.of due to the velocity v.sub.zof..
US 7,415,321 to Okazaki et al - which is directed to a robot controller capable of handling a large amount of data of images and so on necessary for advanced intelligence of control while securing a real-time performance with a simple structure. For this purpose, there are provided a motion control device for performing a calculation process for achieving motion control of an object to be controlled, a recognition and planning device for performing task and motion planning of the object to be controlled and recognition of outside world, an input/output interface for outputting a command to the object to be controlled and receiving as input, a state of the object to be controlled, and a route selecting device for controlling communications by switching connections among the motion control device the recognition and planning device, and the input/output interface.
US 2019/0248006 to Takahashi – which is directed to robot includes a handling portion handled in teaching an operation of a robot arm, a first sensor acquiring data of a first force acting on a tip of the robot arm, a second sensor acquiring data of a second force acting on the handling portion and a third sensor acquiring data of position and orientation of the tip of the robot arm. A controller of the robot is configured to generate teaching data having a first period and a second period based on analytical results of the first and second force data at a time of teaching the robot arm. The robot arm is controlled by position and orientation control based on the position and orientation data of the third sensor in the first period. The robot arm is controlled by force control based on the first and second force data in the second period.

Thus, the prior art references do not disclose the recited claim limitations when considered as a whole, for example Claim 1, “A control method comprising: an input step for inputting information concerning a setting angle for a robot arm of a robot, the robot including the robot arm and a force detecting section that detects force applied to the robot arm; and a calculating step for calculating, based on a first force detection parameter of the force detecting section corresponding to setting at a first setting angle for the robot arm and a second force detection parameter of the force detecting section corresponding to setting at a second setting angle different from the first setting angle for the robot arm, a third force detection parameter of the force detecting section at the setting angle for the robot arm.” 
Claim 5, a calculation device comprising: an input section configured to input information concerning a setting angle for a robot arm of a robot, the robot including the robot arm and a force detecting section that detects force applied to the robot arm; and a calculating section configured to calculate, based on a first force detection parameter of the force detecting section corresponding to setting at a first setting angle for the robot arm and a second force detection parameter of the force detecting section corresponding to setting at a second setting angle different from the first setting angle for the robot arm, a third force detection parameter of the force detecting section at the setting angle for the robot arm. 
There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
Dependent claims 2-4, are deemed allowable as depending either directly or indirectly from allowed independent claim 1.

c.	Therefore, claims 1-5 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 

                                      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAIME FIGUEROA/ Primary Examiner, AU 3664